Citation Nr: 1703566	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purposes of receiving VA death benefits pursuant to her claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and from May 1961 to June 1967.  He died in February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant was scheduled to appear at the Chicago RO to have a hearing before a Veterans Law Judge.  She failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on her part, is required.


REMAND

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2016).

The appellant contends that she is entitled to VA death benefits, including service connection for the cause of the Veteran's death, as the Veteran's surviving spouse.  The marriage certificate of the appellant and the Veteran indicate that they were married in November 2005 in the Cook County, Illinois.  The Veteran's death certificate, which was received after the September 2012 statement of the case, indicates that he died in February 2010 and indicates his marital status as divorced.  The RO denied the claim based on part because of the lack of a document indicating the cause of death, but also because of a lack of evidence that the appellant was the surviving spouse of the Veteran, which is a threshold requirement for receiving VA benefits based on the death of a veteran.

The Board notes that, in a Report of General Information dated February 2010, the Veteran indicated that he was divorced from the appellant in February 2010.  However, the appellant argues that the divorce was never finalized.  See the notice of disagreement (NOD) dated January 2011.  The claims file contains some Cook County Circuit Court records including a partial petition for divorce.  However, the records are incomplete and unclear, and do not indicate whether the divorce between the Veteran and appellant was finalized.  The Board therefore finds that the matter must be remanded to clarify whether the Veteran and the appellant were divorced in February 2010.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide any additional evidence in her possession regarding her marriage to the Veteran.

2.  Contact the Circuit Court of Cook County, Illinois, or any other relevant state authority, and request any records regarding a divorce of the Veteran and the appellant.  Document in the claims file all attempts to obtain this information.

3.  Thereafter, adjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the RO should issue the appellant and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

